

Exhibit 10.39
EXECUTIVE CHANGE OF CONTROL AGREEMENT
This EXECUTIVE CHANGE OF CONTROL AGREEMENT (“Agreement”) is made as of the 7th
of January 2019, between CIRCOR International, Inc., a Delaware corporation (the
“Company”), and Chadi Chahine (“Executive”).
WHEREAS, the Company presently employs the Executive in which capacity the
Executive serves as an officer of the Company; and
WHEREAS, the Board of Directors of the Company (the “Board”) recognizes the
valuable services rendered to the Company and its respective affiliates by the
Executive; and
WHEREAS, the Board has determined that it is in the best interests of the
Company and its affiliates to encourage in advance the continued loyalty of the
Executive as well as the Executive’s continued attention to his assigned duties
and objectivity in the event of a threatened or possible change in control of
the Company;
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
1.Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:
“Cause” shall mean: (a) conduct by Executive constituting a material act of
willful misconduct in connection with the performance of his duties, including,
without limitation, misappropriation of funds or property of the Company or any
of its affiliates other than the occasional, customary and de minimus use of
Company property for personal purposes; (b) criminal or civil conviction of
Executive, a plea of nolo contendere by Executive or conduct by Executive that
would reasonably be expected to result in material injury to the reputation of
the Company if he were retained in his position with the Company, including,
without limitation, conviction of a felony involving moral turpitude; (c)
continued, willful and deliberate non-performance by Executive of his duties
hereunder (other than by reason of Executive’s physical or mental illness,
incapacity or disability) which has continued for more than thirty (30) days
following written notice of such non-performance from the Chairman of the Board;
or (d) a violation by Executive of the Company’s employment policies which has
continued following written notice of such violation from the Chairman of the
Board.
“Change in Control” shall mean any of the following:
(a)    Any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the Company,
any of its subsidiaries, or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Act) of such





--------------------------------------------------------------------------------




person, shall become the “beneficial owner” (as such term is defined in Rule
13d-3 under the Act), directly or indirectly, of securities of the Company
representing twenty-five percent (25%) or more of either (A) the combined voting
power of the Company’s then outstanding securities having the right to voice in
an election of the Company’s Board (“Voting Securities”) or (B) the then
outstanding shares of Company’s common stock, par value $0.01 per share (“Common
Stock”) (other than as a result of an acquisition of securities directly from
the Company); or
(b)    Incumbent Directors (as defined below) cease for any reason, including,
without limitation, as a result of a tender offer, proxy contest, merger or
similar transaction, to constitute at least a majority of the Board; or
(c)    The stockholders of the Company shall approve (A) any consolidation or
merger of the Company where the stockholders of the Company, immediately prior
to the consolidation or merger, would not, immediately after the consolidation
or merger, beneficially own (as such term is defined in Rule 13d-3 under the
Act), directly or indirectly, shares representing in the aggregate fifty percent
(50%) or more of the voting shares of the Company or other party issuing cash or
securities in the consolidation or merger (or of its ultimate parent
corporation, if any), (B) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company or (C)
any plan or proposal for the liquidation or dissolution of the Company.
Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred for purposes of the foregoing clause (a) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Common Stock or other Voting Securities outstanding, increases the
proportionate number of shares beneficially owned by any person to twenty-five
percent (25%) or more of either (A) the combined voting power of all of the then
outstanding Voting Securities or (B) Common Stock; provided, however, that if
any person referred to in this sentence shall thereafter become the beneficial
owner of any additional shares of Voting Securities or Common Stock (other than
pursuant to a stock split, stock dividend, or similar transaction or as a result
of an acquisition of securities directly from the Company) and immediately
thereafter beneficially owns twenty-five percent (25%) or more of either (A) the
combined voting power of all of the then outstanding Voting Securities or (B)
Common Stock, then a “Change of Control” shall be deemed to have occurred for
purposes of the foregoing clause (a).
“Good Reason” shall mean that Executive has complied with the “Good Reason
Process” (hereinafter defined) following the occurrence of any of the following
events: (a) a material diminution in the Executive’s responsibilities, authority
or duties; (b) a material diminution in the Executive’s Base Salary except for
across-the-board salary reductions based on the Company’s financial performance
similarly affecting all or substantially all senior management employees of the
Company, (c) a material change in the geographic location at which the Executive
provides services to the Company, provided that such change shall be more than
thirty (30) miles from such location; or (d) the material breach of this
Agreement by the Company. “Good Reason Process” shall mean that (i) Executive
reasonably determines in good





--------------------------------------------------------------------------------




faith that a “Good Reason” event has occurred; (ii) Executive notifies the
Company in writing of the occurrence of the Good Reason event within sixty (60)
days of the occurrence of such event; (iii) Executive cooperates in good faith
with the Company’s efforts, for a period not less than ninety (90) days
following such notice, to modify Executive’s employment situation in a manner
acceptable to Executive and Company; and (iv) notwithstanding such efforts, one
or more of the Good Reason events continues to exist and has not been modified
in a manner acceptable to Executive. If the Company cures the Good Reason event
in a manner acceptable to Executive during the ninety (90) day period, Good
Reason shall be deemed not to have occurred.
“Incumbent Directors” shall mean persons who, as of the Commencement Date,
constitute the Board; provided that any person becoming a director of the
Company subsequent to the Commencement Date shall be considered an Incumbent
Director if such person’s election was approved by or such person was nominated
for election by a vote of at least a majority of the Incumbent Directors; but
provided further, that any such person whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of members of the Board or other actual or threatened solicitation of
proxies or consents by or on behalf of a person other than the Board, including
by reason of agreement intended to avoid or settle any such actual or threatened
contest or solicitation, shall not be considered an Incumbent Director.
2.    Term. The term of this Agreement shall extend from the date hereof (the
“Commencement Date”) until the first anniversary of the Commencement Date;
provided, however, that the term of this Agreement shall automatically be
extended for one additional year on the first anniversary of the Commencement
Date and each anniversary thereafter unless, not less than 90 days prior to each
such date, either party shall have given notice to the other that it does not
wish to extend this Agreement; provided, further, that if a Change in Control
occurs during the original or extended term of this Agreement, the term of this
Agreement shall continue in effect for a period of not less than twelve (12)
months beyond the month in which the Change in Control occurred.
3.    Change in Control Payment.
(a)    The provisions of this Paragraph 3 set forth certain terms of an
agreement reached between Executive and the Company regarding Executive’s rights
and obligations in connection with a Change in Control. These provisions are
intended to assure and encourage in advance Executive’s continued attention and
dedication to his assigned duties and his objectivity during the pendency and
after the occurrence of any such event.
(b)    If within twelve (12) months after the occurrence of the first event
constituting a Change in Control, Executive’s employment is terminated by the
Company without Cause or Executive terminates his employment for Good Reason
(each, a “Qualifying Termination”), then the Company shall pay Executive a lump
sum in cash in an amount equal to two (2) times the sum of (A) Executive’s
current Base Salary plus (B) Executive’s current target annual incentive
compensation under the Company’s Executive Bonus Incentive Plan (‘Target





--------------------------------------------------------------------------------




Bonus Opportunity”). Such lump sum cash payment shall be paid to Executive
within thirty (30) days following the date of termination of Executive’s
employment.
(c)    The vesting of the Executive’s Equity Awards shall be governed by this
Paragraph 3(c). The term “Equity Award” shall mean stock options, stock
appreciation rights, restricted stock, restricted stock units, performance
shares or any other form of award that is measured with reference to the
Company’s common stock.
(i)    The vesting of the Executive’s Equity Awards that vest solely on the
basis of continued employment with the Company or any of its subsidiaries or
affiliates shall be accelerated solely by reason of a Change in Control only if
the surviving corporation or acquiring corporation following a Change in Control
refuses to assume or continue the Executive’s Equity Awards or to substitute
similar Equity Awards for those outstanding immediately prior to the Change in
Control. If such Executive’s Equity Awards are so continued, assumed or
substituted and at any time after the Change in Control the Executive incurs a
Qualifying Termination, then the vesting and exercisability of all such unvested
Equity Awards held by the Executive shall be accelerated in full and any
reacquisition rights held by the Company with respect to an Equity Award shall
lapse in full, in each case, upon such termination.
(ii)    The vesting of the Executive’s Equity Awards that vest, in whole or in
part, based upon achieving Performance Criteria (collectively, “Performance
Shares”) shall be determined as set forth below.
(A)    In the event of a Change in Control that does not also constitute a
“change in the ownership or effective control of a corporation, or a change in
the ownership of a substantial portion of the assets of a corporation” under
Treas. Reg. § 1.409A-3(i)(5), then (i) the Performance Shares subject to this
Agreement shall remain outstanding and (ii) the Performance Shares shall
continue to be subject to the terms of this Agreement.
(B)    In the event of a Change in Control that is also a “change in the
effective control of a corporation” under Treas. Reg. § 1.409A-3(i)(5)(vi), then
(i) the Performance Shares subject to this Agreement shall remain outstanding,
(ii) such Performance Shares shall continue to be subject to the terms of this
Agreement, (iii) all requirements to remain employed until the end of the
applicable performance period shall be waived, and (iv) such Performance Shares
shall be paid out on a pro-rata basis based upon the actual level of performance
for the applicable performance period, with such Performance Shares to be
delivered at the same time as if the Executive had remained employed with the
Company.
(C)    In the event of a Change in Control that is also a “change in the
ownership of a corporation” under Treas. Reg. § 1.409A-3(i)(5)(v) or a “change
in the ownership of a substantial portion of a corporation’s assets” under
Treas. Reg. § 1.409A-3(i)(5)(vii) (a “Special CIC”), the Performance Shares
shall immediately vest and the Participant shall receive, within 10 days of such
Special CIC, the consideration (including all stock, other securities or assets,
including cash) payable in respect of the Target Number of Performance Shares
(or, if greater, the number of Performance Shares based on actual performance
from the





--------------------------------------------------------------------------------




beginning of the Performance Period until the Special CIC, as reasonably
determined by the Committee based on available information) as if they were
vested, issued and outstanding at the time of such Special CIC [on a pro rata
basis]; provided, however, that with respect to Performance Shares that are
otherwise subject to a “substantial risk of forfeiture” under Treas. Reg. §
1.409A-1(d) and to the extent permitted by Treas. Reg. § 1.409-3, the Committee
may arrange for the substitution for the Performance Shares with the grant of a
replacement award (the “Replacement Award”) to Participant of shares of
restricted stock of the surviving or successor entity (or the ultimate parent
thereof) in such Change in Control, but only if all of the following criteria
are met:
a.    Such Replacement Award shall consist of securities listed for trading
following such Change in Control on a national securities exchange;
b.    Such Replacement Award shall have a value as of the date of such Change in
Control equal to the value of the Target Number of Performance Shares (or, if
greater, the number of Performance Shares based on actual performance from the
beginning of the Performance Period until the Special CIC, as reasonably
determined by the Committee based on available information), calculated as if
the Performance Shares were exchanged for the consideration (including all
stock, other securities or assets, including cash) payable for shares of Common
Stock in such Change in Control transaction;
c.    Such Replacement Award shall become vested and the securities underlying
the Replacement Award shall be issued to the Participant on the 2nd anniversary
of the Change in Control, if such Change in Control occurs within the first 12
months of the applicable performance period, or the 1st anniversary of the
Change in Control if such Change in Control occurs after the first 12 months of
the applicable performance period, in either case subject to Participant’s
continued employment with the surviving or successor entity (or a direct or
indirect subsidiary thereof) through such date, provided, however, that such
Replacement Award will vest immediately upon and the securities underlying the
Replacement Award shall be issued within 60 days after the date that (i)
Participant’s employment is terminated by the surviving or successor entity
without Cause, (ii) Participant’s employment is terminated for Good Reason,
(iii) Participant’s death or (iv) Participant’s medically diagnosed permanent
physical or mental inability to perform his or her job duties;
d.    Notwithstanding clause c. above, such Replacement Award shall vest
immediately prior to and the securities underlying the Replacement Award shall
be issued to Participant upon (A) any transaction with respect to the surviving
or successor entity (or parent or subsidiary company thereof) of substantially
similar character to a Change in Control, or (B) the securities constituting
such Replacement Award ceasing to be listed on a national securities exchange,
in each case so long as Participant remains continuously employed until such
time; and
e.    The Replacement Award or the right to such Replacement Award does not
cause the Performance Shares to become subject to tax under Section 409A of the
Code.
f.    Upon such substitution the Performance Shares shall terminate and be of no
further force and effect.





--------------------------------------------------------------------------------




For purposes of this Paragraph 3(c)(ii)(C), “Performance Criteria” means any
business criteria that apply to the Executive a business unit, division,
subsidiary, affiliate, the Company or any combination of the foregoing.
(d)    The Company shall, for a period of two (2) years commencing on the date
of a Qualifying Termination, pay such health insurance premiums as may be
necessary to allow Executive, Executive’s spouse and dependents to continue to
receive health insurance coverage substantially similar to the coverage they
received prior to the date of termination of Executive’s employment.
(e)    Additional Limitation.
(i)    Anything in this Agreement to the contrary notwithstanding, in the event
that any compensation, payment or distribution by the Company to or for the
benefit of Executive, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise (the “Severance Payments”),
would be subject to the excise tax imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), the following provisions shall
apply:
(A)    If the Severance Payments, reduced by the sum of (1) the Excise Tax and
(2) the total of the Federal, state and local income and employment taxes
payable by Executive on the amount of the Severance Payments which are in excess
of the Threshold Amount, are greater than or equal to the Threshold Amount,
Executive shall be entitled to the full benefits payable under this Agreement.
(B)    If the Threshold Amount is less than (x) the Severance Payments, but
greater than (y) the Severance Payments reduced by the sum of (1) the Excise Tax
and (2) the total of the Federal, state, and local income and employment taxes
on the amount of the Severance Payments which are in excess of the Threshold
Amount, then the benefits payable under this Agreement shall be reduced (but not
below zero) to the extent necessary so that the maximum Severance Payments shall
not exceed the Threshold Amount. To the extent that there is more than one
method of reducing the payments to bring them within the Threshold Amount, the
Severance Payments shall be reduced in the following order: (i) cash payments
not subject to Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”); (ii) cash payments subject to Section 409A of the Code; (iii)
equity-based payments; and (iv) non-cash form of benefits. To the extent any
payment is to be made over time (e.g., in installments), then the payments shall
be reduced in reverse chronological order.
For the purposes of this Paragraph 3, “Threshold Amount” shall mean three times
Executive’s “base amount” within the meaning of Section 280G(b)(3) of the Code
and the regulations promulgated thereunder less one dollar ($1.00); and “Excise
Tax” shall mean the excise tax imposed by Section 4999 of the Code, and any
interest or penalties incurred by Executive with respect to such excise tax.
(ii)    The determination as to which of the alternative provisions of Paragraph
3(b)(i) shall apply to Executive shall be made by KPMG LLP or any other
nationally





--------------------------------------------------------------------------------




recognized accounting firm selected by the Company (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and
Executive within 15 business days of the date of termination of Executive’s
employment, if applicable, or at such earlier time as is reasonably requested by
the Company or Executive. For purposes of determining which of the alternative
provisions of Paragraph 3(b)(i) shall apply, Executive shall be deemed to pay
federal income taxes at the highest marginal rate of federal income taxation
applicable to individuals for the calendar year in which the determination is to
be made, and state and local income taxes at the highest marginal rates of
individual taxation in the state and locality of Executive’s residence on the
date of termination of Executive’s employment, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes. Any determination by the Accounting Firm shall be binding upon the
Company and Executive.
4.    Unauthorized Disclosures. Executive acknowledges that in the course of his
employment with the Company (and, if applicable, its predecessors), he has been
allowed to become, and will continue to be allowed to become, acquainted with
the Company’s and the Company’s business affairs, information, trade secrets,
and other matters which are of a proprietary or confidential nature, including
but not limited to the Company’s and its affiliates’ and predecessors’
operations, business opportunities, price and cost information, finance,
customer information, business plans, various sales techniques, manuals,
letters, notebooks, procedures, reports, products, processes, services, and
other confidential information and knowledge (collectively the “Confidential
Information”) concerning the Company’s and its affiliates’ and predecessors’
business. The Company agrees to provide on an ongoing basis such Confidential
Information as the Company deems necessary or desirable to aid Executive in the
performance of his duties. Executive understands and acknowledges that such
Confidential Information is confidential, and he agrees not to disclose such
Confidential Information to anyone outside the Company except to the extent that
(i) Executive deems such disclosure or use reasonably necessary or appropriate
in connection with performing his duties on behalf of the Company, (ii)
Executive is required by order of a court of competent jurisdiction (by subpoena
or similar process) to disclose or discuss any Confidential Information,
provided that in such case, Executive shall promptly inform the Company of such
event, shall cooperate with the Company, as appropriate, in attempting to obtain
a protective order or to otherwise restrict such disclosure, and shall only
disclose Confidential Information to the minimum extent necessary to comply with
any such court order; (iii) such Confidential Information becomes generally
known to and available for use in the Company’s industry (the “Fluid-Control
Industry”), other than as a result of any action or inaction by Executive; or
(iv) such information has been rightfully received by a member of the
Fluid-Control Industry or has been published in a form generally available to
the Fluid-Control Industry prior to the date Executive proposes to disclose or
use such information. Executive further agrees that he will not during
employment and/or at any time thereafter use such Confidential Information in
competing, directly or indirectly, with the Company. At such time as Executive
shall cease to be employed by the Company, he will immediately turn over to the
Company all Confidential Information, including papers, documents, writings,
electronically stored information, other property, and all copies of them
provided to or created by him during the course of his employment with the
Company.





--------------------------------------------------------------------------------




5.    Covenant Not to Compete. In consideration of the benefits afforded the
Executive under the terms provided in this Agreement and as a means to aid in
the performance and enforcement of the terms of the provisions of Paragraph 4,
Executive agrees that
(a)    during the term of Executive’s employment with the Company and for a
period of twelve (12) months thereafter, regardless of the reason for
termination of employment, Executive will not, directly or indirectly, as an
owner, director, principal, agent, officer, employee, partner, consultant,
servant, or otherwise, carry on, operate, manage, control, or become involved in
any manner with any business, operation, corporation, partnership, association,
agency, or other person or entity which is engaged in a business that is
competitive with any of the Company or its affiliate’s businesses or products as
of the date of Executive’s termination of employment with the Company, in any
area or territory in which the Company or any affiliate of the Company conducts
operations; provided, however, that the foregoing shall not prohibit Executive
from owning up to one percent (1%) of the outstanding stock of a publicly held
company engaged in the Fluid-Control Industry; and
(b)    during the term of Executive’s employment with the Company and for a
period of twelve (12) months thereafter, regardless of the reason for
termination of employment, Executive will not directly or indirectly solicit or
induce any present or future employee of the Company or any affiliate of the
Company to accept employment with Executive or with any business, operation,
corporation, partnership, association; agency, or other person or entity with
which Executive may be associated, and Executive will not employ or cause any
business, operation, corporation, partnership, association, agency, or other
person or entity with which Executive may be associated to employ any present or
future employee of the Company or affiliate of the Company without providing the
Company or the affiliate, as appropriate, with ten (10) days’ prior written
notice of such proposed employment.
Should Executive violate any of the provisions of this Paragraph, then in
addition to all other rights and remedies available to the Company at law or in
equity, the duration of this covenant shall automatically be extended for the
period of time from which Executive began such violation until he permanently
ceases such violation.
6.    Notice. For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified mail, return receipt requested, postage prepaid, addressed as follows:





--------------------------------------------------------------------------------




If to the Executive:
 
 
 
At his home address as shown in the Company’s personnel records;
 
If to the Company:
 
CIRCOR International, Inc.
30 Corporate Drive, Suite 200
Burlington, MA 01803
Attention: Chief Human Resources Officer
 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
7.    Not an Employment Contract. This Agreement is intended only to provide
those benefits for the Executive as set forth in Paragraph 3 in connection with
a Change of Control. As such, this Agreement is not intended to and does not in
any way constitute an employment agreement or other contract which would cause
the employee to be considered anything other than an employee at will or to in
any way be entitled to any specific payments or benefits from the Company in the
event of a termination of employment not subject to Paragraph 3 of this
Agreement.
8.    Miscellaneous. No provisions of this Agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in
writing and signed by Executive and such officer of the Company as may be
specifically designated by the Board. No waiver by either party hereto of or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. The respective rights
and obligations of the parties under this Agreement will survive any termination
of Executive’s employment or termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations. No
agreements or representations, oral or otherwise, express or implied, unless
specifically referred to herein, with respect to the subject matter hereof have
been made by either party which are not set forth expressly in this Agreement.
The validity, interpretation, construction, and performance of this Agreement
shall be governed by the laws of the Commonwealth of Massachusetts (without
regard to principles of conflicts of laws).
9.    Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect. The invalid portion of this Agreement, if any, shall be modified by any
court having jurisdiction to the extent necessary to render such portion
enforceable.





--------------------------------------------------------------------------------




10.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
11.    Arbitration; Other Disputes. In the event of any dispute or controversy
arising under or in connection with this Agreement, the parties shall first
promptly try in good faith to settle such dispute or controversy by mediation
under the applicable rules of the American Arbitration Association before
resorting to arbitration. In the event such dispute or controversy remains
unresolved in whole or in part for a period of thirty (30) days after it arises,
the parties will settle any remaining dispute or controversy exclusively by
arbitration in Boston, Massachusetts, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. Notwithstanding the above,
the Company shall be entitled to seek a restraining order or injunction in any
court of competent jurisdiction to prevent any continuation of any violation of
Paragraph 4 or 5 hereof.
12.    Litigation and Regulatory Cooperation. During and after Executive’s
employment, Executive shall reasonably cooperate with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company and/or any affiliate of the
Company which relate to events or occurrences that transpired while Executive
was employed by the Company; provided, however, that such cooperation shall not
materially and adversely affect Executive or expose Executive to an increased
probability of civil or criminal litigation. Executive’s cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Company and/or the Company at mutually
convenient times. During and after Executive’s employment, Executive also shall
cooperate fully with the Company in connection with any investigation or review
of any federal, state or local regulatory authority as any such investigation or
review relates to events or occurrences that transpired while Executive was
employed by the Company. The Company shall also provide Executive with
compensation on an hourly basis (to be derived from the sum of his Base
Compensation and Target Bonus Opportunity) for requested litigation and
regulatory cooperation that occurs after his termination of employment and
reimburse Executive for all costs and expenses incurred in connection with his
performance under this Paragraph 12, including, but not limited to, reasonable
attorneys’ fees and costs.
13.    Gender Neutral. Wherever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise.
14.    Section 409A.
(a)    Anything in this Agreement to the contrary notwithstanding, if at the
time of the Executive’s separation from service within the meaning of Section
409A of the Code, the Company determines that the Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that the Executive becomes entitled to under
this Agreement on account of the Executive’s separation from service





--------------------------------------------------------------------------------




would be considered deferred compensation subject to the 20 percent additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be
payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death.
(b)    The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.
(c)    The determination of whether and when a separation from service has
occurred shall be made in accordance with the presumptions set forth in Treasury
Regulation Section 1.409A-1(h).
(d)    The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A of the Code but do not satisfy an exemption from, or the conditions of,
such Section.
(e)    All in-kind benefits provided and expenses eligible for reimbursement
under this Agreement shall be provided by the Company or incurred by the
Executive during the time periods set forth in this Agreement. All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year. Such right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.
[Remainder of Page Intentionally Left Blank]















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.
CIRCOR International
 
 
By: ______________________________
Scott A. Buckhout
President & CEO
 
 
EXECUTIVE
Chadi Chahine, CFO
 
 
 








